ITEMID: 001-91780
LANGUAGEISOCODE: ENG
RESPONDENT: FIN
BRANCH: ADMISSIBILITY
DATE: 2009
DOCNAME: RANINEN v. FINLAND
IMPORTANCE: 4
CONCLUSION: Inadmissible
JUDGES: Giovanni Bonello;Lech Garlicki;Ledi Bianku;Nebojša Vučinić;Nicolas Bratza;Päivi Hirvelä
TEXT: The applicant, Mr Janne Raninen, is a Finnish national who was born in 1977 and lives in Helsinki. He was represented before the Court by Mr Markku Fredman, a lawyer practising in Helsinki. The Finnish Government (“the Government”) were represented by their Agent, Mr Arto Kosonen of the Ministry for Foreign Affairs.
The facts of the case, as submitted by the parties, may be summarised as follows.
An acquaintance of the applicant disappeared in October 2003 while visiting the applicant in Helsinki. On 21 November 2003 the police questioned the applicant, as a witness, about this disappearance.
On 21 January 2004 the applicant was apprehended and arrested on suspicion of murdering his acquaintance. On 21 and 22 January 2004 he was interrogated by the police. At the latter interrogation the applicant's counsel was present for the first time.
On 24 January 2004 the District Court (käräjäoikeus, tingsrätten) ordered in camera that the applicant be detained and that the deadline for bringing the charges was 17 June 2004. This decision was not subject to appeal.
On 29 January 2004, opposing the detention, the applicant lodged, in accordance with Chapter 1, section 27, subsection 2, of the Coercive Measures Act, a complaint (kantelu, klagan) with the Appeal Court (hovioikeus, hovrätten). He claimed that there was no probable cause to believe that his acquaintance was dead, that he had been killed or that the applicant had killed him either acting alone or in concert with others. He also referred to Article 5 § 4 of the Convention. On 5 February 2004 the Appeal Court found that the complaint did not give cause to lift the applicant's detention.
By application dated 26 February 2004 the applicant sought leave to appeal to the Supreme Court (korkein oikeus, högsta domstolen), repeating the arguments already put forward before the Appeal Court. On 20 April 2004 the court refused leave to appeal.
On 3 June 2004, having heard that the public prosecutor was planning to request an extension of the time-limit for bringing the charges, the applicant's counsel informed the police that the applicant would oppose this and that he would also request a re-examination of his detention. For this reason, the counsel requested, on the basis of the Openness of Government Activities Act (laki viranomaisten toiminnan julkisuudesta, lag om offentlighet i myndigheternas verksamhet; Act no. 621/1999), that the following documents be submitted to him by the police in good time before the re-examination of the applicant's detention:
In general, the applicant's counsel wished to obtain clarification concerning the matters which had arisen in the course of the investigation, as referred to in the Criminal Investigations Act (esitutkintalaki, förundersökningslag; Act no. 449/1987). He wished to obtain for example the preliminary introduction to the forthcoming investigation records, if such an introduction had been drafted.
On 11 June 2004 the applicant's counsel received from the police the investigation records and the records drawn up of the investigation conducted by the police dogs. He was told that the transcriptions of the wiretapping and of the monitoring of telecommunications were included in the investigation records.
On 17 June 2004 the chief of police confirmed this by a decision which was subject to appeal. According to the said decision, the applicant was denied access to the other documents on the basis of sections 11 and 24, subsection 3, of the Openness of Government Activities Act as the investigation was pending and access to such documents would have compromised the investigation of the matter. In addition, the applicant was denied access, on the basis of section 11 of the Criminal Investigations Act, to an overall report on the state of the criminal investigation on the same grounds. Finally, according to the decision, there were no documents speaking against the applicant's guilt.
On 15 June 2004 the public prosecutor requested an extension of the time-limit for bringing the charges. In this connection the applicant's counsel found out that another person who was under suspicion for the same crime had been detained by the same District Court on 13 June 2004. The applicant's counsel requested copies of the detention order and the application for it.
On 16 June 2004 the public prosecutor denied access to these documents by referring to the fact that the District Court had examined the matter in camera. Moreover, the District Court had declared the application for detention and its appendices, and most parts of the detention order confidential. Due to the denial, these documents were consequently withdrawn, in the applicant's case, from the documents submitted to the court by the public prosecutor. Moreover, the prosecutor stated that the police investigation of the matter was still pending and the matter had not yet been referred to the prosecutor for the consideration of charges. Consequently, any information concerning the investigation was to be given by the police, not by the prosecutor. The applicant's counsel was given directions on how to appeal, should the public prosecutor's refusal be considered as a decision against which an appeal lay.
On 16 June 2004 the applicant requested the District Court, when examining the request for extension of the time-limit, also to re-examine the matter of his detention.
On 17 June 2004 the matter was examined before the District Court. The applicant opposed the extension of the time-limit and claimed that the public prosecutor and the court had had greater access to the files than he. He denied the existence of a probable cause. The District Court decided to extend the time-limit for bringing the charges until 30 September 2004 and to hold the applicant in pre-trial detention. By way of reasoning, it stated that, according to the information received from the police and the public prosecutor, nothing in the criminal investigation had lessened the degree of probable cause which had formed the basis of the applicant's initial detention. This decision was not subject to appeal.
The applicant was subsequently convicted of murder.
According to Chapter 1, section 22, subsections 1 and 3, of the Coercive Measures Act (pakkokeinolaki, tvångsmedelslag; Act no. 450/1987, as amended by Act no. 646/2003 entering into force on 1 January 2004), if a suspect of a crime has been detained, the court deciding on the charges as the first instance must re-examine the detention matter promptly, and at the latest within four days from the request, if a detainee makes such a request. The issue of detention does not need to be re-examined earlier than two weeks after the previous examination. Moreover, when re-examining the detention matter, the detainee or his or her counsel must be provided with an opportunity to be heard, unless it is deemed unnecessary. A detainee must be heard in person if he or she so requests or if the court deems it necessary.
Chapter 1, section 24, of the same Act provides that a court must release a detainee immediately if it considers that the conditions for the detention no longer exist.
Under Chapter 1, section 27, subsections 1 and 2, of the same Act, there is no ordinary appeal against a decision given in a detention matter but it is nevertheless possible for a detainee to challenge the detention by lodging a complaint (kantelu, klagan) with the competent court.
The Turku Appeal Court released, for example, in the case KKO 2000:115, a detainee who had lodged a complaint, as the conditions for the detention no longer existed.
